UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, WESTERN SIZZLIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-25366 86-0723400 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 416 South Jefferson Street, Suite 600, Roanoke, Virginia 24011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540) 345-3195 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 22, 2008, Western Sizzlin Corporation (the “Company”) issued a press release announcing that its common stock has been approved for trading on The NASDAQ Capital Market under the symbol “WEST.”Trading will commence on Monday, February 25, 2008.A copy of such press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press release dated February 22, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. February 22, 2008 WESTERN SIZZLIN CORPORATION By: /s/ Robyn B. Mabe Name: Robyn B. Mabe Title: Vice President and Chief Financial
